Title: General Orders, 20 November 1779
From: Washington, George
To: 


        
          Head-Quarters Moores-House [West Point]saturday Novr 20th [1779]
          Parole New-Jersey  C. Signs Norfolk Nile—
        
        The baggage of the Maryland line to be embarked tomorrow morning as early as possible and sent to New-Windsor, from thence to proceed to Morristown by the route pointed out by the Quarter Master General: The Maryland troops to march immediately after their baggage is embarked by the route assigned them.
        In the distribution of all the cloathing lately issued and shortly to be issued, the Light Infantry companies of the respective regiments are to be attended to, as they are included in the proportion of blankets, uniforms and other species (shoes excepted) delivered to the sub cloathiers; of this sub and regimental Cloathiers are to take particular notice.
        The Sub Cloathiers are to make report of the quantities of the several articles drawn, to the brigadiers or officers commanding the brigades of their respective States, who are to give order that in the distribution regard shall be had to the length of service of the troops, it being but just that those who have longest to serve should have the preference.
        The officers of the Massachusetts’ line are to take their ranks in the several regiments to which they are appointed by the arrangement of the 31st of July and agreeable to which their Commissions are issued.
        At a General Court Martial of the line whereof Colo. Chambers is President Octr 29th—Lieutenant McMichael of the 7th Pennsylvania regiment was tried upon the following charges: 1st—“Disobedience of orders.[”] 2nd—“Frequent neglects of duty.[”] 3rd—“Releasing a Prisoner out of the Quarter-Guard confined by the commanding officer without his (the commanding officer’s) leave.[”] 4th—“Unofficerlike behavior in saying he did but little duty in the regiment, and that he would do no kind of duty in the regiment that was in his power to avoid, during Majr Moore’s command.”
        The Court acquit Lieutenant McMichael of the 1st 2nd and 3rd charges exhibited against him; but they are of opinion that the 4th charge is supported and that Lt McMichael made use of

expressions improper & unbecoming an officer being a breach of article 5th section 18th of the rules and articles of war and do sentence him to be reprimanded in the orders of the division he belongs to, by the commanding officer of the same.
        The Commander in Chief confirms the sentence and directs it to be carried into execution, after which Lieutt McMichael is to be released from his arrest; At the same time the General cannot but express his own disapprobation of Lieutenant Mc-Michael’s conduct, it appearing in the course of the proceedings against him to have been exceptionable in many respects.
        At the same Court Captain John Summers & Lieutenant James Craven of the 1st North Carolina regiment were tried, 1st—For entering into the tent of Lieutt Richard Dickason whilst he was in bed between nine and ten ôclock in the night of the 22nd of October, in a riotous and seditious manner, disarming and striking him & behaving to the said Lieutenant Dickason in a scandalous and infamous manner, unbecoming the characters of officers and gentlemen—2ndly—For behaving in camp in a disorderly manner, tending to promote riot and sedition to the great prejudice of good order and military discipline. 3rdly—For playing cards in camp in contempt of His Excellency General Washington’s orders, and 4thly—For opposing Lieutenant Dickason in his attempts to suppress the same practice among the soldiers.
        The Court are of opinion, as to the 1st charge against Captn Summers that he entered into the tent of Lieutt Richd Dickason with Lieutenant Craven between the hours of 10 & 11 ôclock the night aforesaid while he was in bed, struck and disarmed him and behaved to him in an improper manner, unbecoming the character of an officer and gentleman, tho’ not scandalous and infamous, being a breach of article 5th section 18th of the rules and articles of war—They are of opinion he is guilty of the 2nd charge exhibited against him being a breach of the same article—They are also of opinion that he is guilty of playing cards contrary to His Excellency General Washington’s orders of the 8the of January 1778—They do acquit him of the charge of opposing Lieutenant Dickason in his attempts to suppress card playing among the soldiers.
        They do sentence Captain John Summers to be severely reprimanded in General orders.
        
        The conduct of Captain Summer appears to the Commander in Chief from the evidence and the whole course of the proceedings in the several matters found against him to have been culpable to a very high degree and in such manner possibly as might have justified a more rigorous sentence without the imputation of too great severity; He is released from arrest.
        The Court are of opinion that Lieutenant James Craven, entered with Captain John Summers into the Tent of Lieutt Richard Dickason whilst in bed; that he was guilty of disarming and striking him and behaving to the said Dickason in a scandalous and infamous manner unbecoming the character of an officer and gentleman, being a breach of article 21st section 14th of the articles of war.
        They do adjudge him guilty of the 2nd charge exhibited against him, being a breach of Article 5th section 18th of the articles of war.
        They are of opinion that he is guilty of playing cards contrary to His Excellency’s orders of the aforesaid date: They do acquit him of opposing Lieutt Dickason in his attempts to suppress the same practice among the soldiers.
        The Court do sentence Lieutt James Craven to be discharged from the service.
        His Excellency the Commander in Chief confirms the sentence and orders it to take place immediately.
        Lieutenant Peter Bacoat was likewise tried at the same Court for, “Entering the tent of Lieutenant Richard Dickason on the night of the 22nd of October with an Axx in his hand, insulting him with abusive language & threatning him; and behaving to said Lieutenant Dickason in a scandalous and infamous manner unbecoming the character of an officer and gentleman.[”] 2nd—“For persisting to threaten the said Dickason in such a manner that a guard was rendered necessary for his personal safety[”] 3rdly—For encouraging riot and sedition in camp to the great prejudice of good order and military discipline”—4th—“For playing cards in camp in contempt of His Excellency General Washington’s orders,[”] and, 5thly “For opposing Lieutenant Dickason in his attempts to suppress the same practice among the soldiers.”
        The Court are of opinion that Lieutenant Bacoat is not guilty of the 1st 2nd 3rd & 5th charges; They are also of opinion, that

they are malicious and vexatious, but they are of opinion that he is guilty of the 4th charge exhibited against him and do sentence him to be reprimanded in general orders.
        Lieutenant Bacoat has merited the displeasure of the Commander in Chief: An implicit obedience to orders is one of the first characteristics of a good soldier; He has violated one designed to prevent a most pernicious practice.
        Lieutt Bacoat is released from his Arrest.
        At the same Court Captn Kirkpatrick of the 4th Virginia regiment was tried for, “Stealing a bridle and detaining in his possession a stray horse without advertising him.”
        The Court are of opinion that Captn Kirkpatrick is not guilty of either of the charges exhibited.
        The Commander in Chief confirms the opinion of the Court: Captn Kirkpatrick is released from his arrest.
        At the same Court on the 1st instant—Lieutt Dickason was tried for “Behaving in a manner unbecoming the character of an officer and gentleman[”]—1st—“For clandestinely searching an officer’s book of accounts and afterwards publishing part of the contents before a public company of officers” 2nd—“For appearing before Brigadier General McIntosh (while at Valley Forge) and taking an oath of allegiance in character of a 1st Lieutenant (when at that time he knew himself to be only a 2nd Lieutenant) and obtaining a certificate as such[”] 3rdly—“For behaving in an unwarrantable manner on the 22nd of October in ordering soldiers belonging to the regiment under arms (as he said) for his own personal security, when at that time he was indulged with a Sentinel from one of the camp guards for that purpose[”]—4thly—“For refusing to give his evidence when called on by a brigade Court Martial”—5thly—“For engaging to mend a soldiers watch for which he was to receive a reward”—6thly—“For deviating from the truth when giving evidence on the trial of Captn Summers, & Lieutts Craven and Bacoat.[”] 7thly—“For interrogating an officer’s waiter, respecting his private conduct.”
        The Court do acquit him of the 1st 2nd 3rd & 6th charges exhibited against him—They are of opinion that the 4th is not cognizable by them, because if true he ought to have been instantly punished by the brigade Court Martial.
        They are further of opinion that he is guilty of the 5th & 7th

charges, being breaches of article 14th section 21st of the articles of war & sentence him to be dismissed the service.
        The Commander in Chief confirms the sentence and orders it to take place—He however does it, not without some degree of reluctance.
        
          After orders—
          The embarkation of the baggage and march of the Maryland troops is suspended ’till further orders.
        
      